The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed light emitting device including at least a part of outer edges of the terminal substrate being disposed more to an inside than outer edges of the semiconductor laminate, a fixing member fixing the light emitting element and the terminal substrate with the fixing member covering side faces of the semiconductor laminate and a part of side faces of the terminal substrate, and an outer lateral surface of the fixing member constituting an outer lateral surface of the light emitting device as recited in claims 1, 12, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991